Case 1:20-cv-00256-MU Document 21 Filed 03/26/21 Page 1 of 1             PageID #: 817




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION


KENDRICK L. REESE,                       :

       Plaintiff,                        :

vs.                                      :      CA 20-0256-MU

ANDREW M. SAUL,                          :
Commissioner of Social Security,
                                         :
       Defendant.

                                      JUDGMENT

       In accordance with the memorandum opinion and order entered on this date, it is

hereby ORDERED, ADJUDGED, and DECREED that the decision of the Commissioner

of Social Security denying Plaintiff benefits be reversed and remanded pursuant to

sentence four of 42 U.S.C. § 405(g), see Melkonyan v. Sullivan, 501 U.S. 89, 111 S.Ct.

2157, 115 L.Ed.2d 78 (1991), for further proceedings not inconsistent with this decision.

The remand pursuant to sentence four of § 405(g) makes the Plaintiff a prevailing party

for purposes of the Equal Access to Justice Act, 28 U.S.C. § 2412, Shalala v. Schaefer,

509 U.S. 292, 113 S.Ct. 2625, 125 L.Ed.2d 239 (1993), and terminates this Court’s

jurisdiction over this matter.

       DONE this the 26th day of March, 2021.

                                          s/P. Bradley Murray
                                         UNITED STATES MAGISTRATE JUDGE
